DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-6, 8-20, and 22-31 are pending and Claims 1, 3, 6, 8-11, 17, and 22-31 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/18/2021 and 06/23/2021 have been taken into account.

Response to Amendment
In the amendment dated 09/01/2022, the following has occurred: Claims 1, 6, 10, 22, and 24 have been amended; Claims 4 and 7 have been canceled; Claims 28-30 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, 8-9, 22-23, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites “the load receiving portion” multiple times. It is believed that applicant intended this to read “the load receiving section” as that is the terminology used in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein the body is located in the middle of the length of the single piece saddle, between an end and the middle of the length of the single piece saddle”. – It is unclear how the body can be both in the middle of the length of the saddle and between an end and the middle of the length of the single piece saddle. For purposes of examination, the body has been interpreted as being located in the middle of the length.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (US 8,769,899).
Regarding Claim 1, Barry discloses a load distributing deck insert comprising: a body (Barry: Annotated Fig. 2; B); a single piece saddle (Barry: Fig. 2; 12-13) at a lower end of the body, the single piece saddle comprising a first end and a second end opposite the first end, the single piece saddle having a length extending from the first end to the second end; and a load receiving section (Barry: Fig. 7-8; 20) at an upper end of the body, wherein the body has a length that is less than the length of the single piece saddle (Barry: Fig. 2, 10; see note), wherein a lower surface of the first end of the single piece saddle is configured to rest on an upper surface of a first joist simultaneously with a lower surface of the second end of the single piece saddle that is configured to rest on an upper surface of a second joist, wherein the body and the single piece saddle are configured to be installed in a space between adjacent deck boards, wherein the body, the single piece saddle, and the load receiving section are arranged such that the body, the single piece saddle, and the load receiving section avoid contacting an upper surface of the adjacent deck boards (see note), and wherein the load receiving section is configured to support an object above the upper surface of the adjacent deck boards. 
[Note: The length between ends 17 of the indicated body, as well as the length taken perpendicular to the previously mentioned length, is less than the length between ends 13 of the saddle. Furthermore, as the deck board are not positively claimed, and the structure of Barry can fit between two deck boards and would position its load receiving section above said boards, it reads on the claim. In regards to the recitation of the saddle being configured to rest simultaneously on an upper surface of a first and second joist, as the saddle 12-13 of Barry can rest on two joists attached end-to-end, or with their ends positioned near each other or two joists running closely parallel to each other, it reads on the claim]
Regarding Claim 3, Barry discloses the load distributing deck insert of claim 1, further comprising a second single piece saddle (Barry: Fig. 2; 12-13) at a lower end of a second body (Barry: Annotated Fig. 2; B), the second single piece saddle comprising a third end and a fourth end opposite the third end (Barry: Fig. 7-8; see note), wherein an upper surface of the body and the second body are connected to a lower surface of the load receiving section (Barry: Fig. 7-8; 20). [Note: Barry discloses a plurality of bodies and saddles, and therefore, the annotations on Figure 2 apply to the recited elements.]
Regarding Claim 6, Barry discloses the load distributing deck insert of claim 3, wherein the first end and the third end are configured to rest on the upper surface of the first joist and the second end and the fourth end are configured to rest on the upper surface of the second joist, and wherein the second body (Barry: Annotated Fig. 2; B) and the second single piece saddle (Barry: Fig. 2; 12-13) are configured to be placed between one of the adjacent deck boards and a third deck board adjacent to the one of the adjacent deck boards (see claim 1 note).
Regarding Claim 8, Barry discloses the load distributing deck insert of claim 1, wherein the load receiving section (Barry: Fig. 7-8; 20) is a planar member.  
Regarding Claim 28, Barry discloses the load distributing deck insert of claim 1, further comprising: an upper portion (Barry: Fig. 2; 16 or 17) extending perpendicular from the body; and the load receiving portion (Barry: Fig. 7-8; 20) coupled to the upper portion such that the upper portion and the load receiving portion are parallel, wherein the upper portion has a length that is equal to the length of the body (Barry: Annotated Fig. 2; B).  
Regarding Claim 29, Barry discloses the load distributing deck insert of claim 1, wherein the body (Barry: Annotated Fig. 2; B) is located in the middle of the length of the single piece saddle, between an end and the middle of the length of the single piece saddle.

    PNG
    media_image1.png
    555
    518
    media_image1.png
    Greyscale

I: Barry; Annotated Fig. 2

Claims 1, 8, 22-23, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs (US 5,997,209).
Regarding Claim 1, Sachs discloses a load distributing deck insert comprising: a body (Sachs: Fig. 1; 15); a single piece saddle (Sachs: Fig. 1; 11-13) at a lower end of the body, the single piece saddle comprising a first end and a second end opposite the first end, the single piece saddle having a length extending from the first end to the second end; and a load receiving section (Sachs: Fig. 1; 16-18) at an upper end of the body, wherein the body has a length that is less than the length of the single piece saddle, wherein a lower surface of the first end of the single piece saddle is configured to rest on an upper surface of a first joist simultaneously with a lower surface of the second end of the single piece saddle that is configured to rest on an upper surface of a second joist, wherein the body and the single piece saddle are configured to be installed in a space between adjacent deck boards, wherein the body, the single piece saddle, and the load receiving section are arranged such that the body, the single piece saddle, and the load receiving section avoid contacting an upper surface of the adjacent deck boards (see note), and wherein the load receiving section is configured to support an object above the upper surface of the adjacent deck boards. 
[Note: As the deck board are not positively claimed, and the structure of Sachs can fit between two deck boards and would position its load receiving section above said boards, it reads on the claim. In regards to the recitation of the saddle being configured to rest simultaneously on an upper surface of a first and second joist, as the saddle of Sachs can rest on two joists attached end-to-end, or with their ends positioned near each other or two joists running closely parallel to each other, it reads on the claim]
Regarding Claim 8, Sachs discloses the load distributing deck insert of claim 1, wherein the load receiving section (Sachs: Fig. 1; 16-18) is a planar member.  
Regarding Claim 28, Sachs discloses the load distributing deck insert of claim 1, further comprising: an upper portion (Sachs: Annotated Fig. 1; U) extending perpendicular from the body; and the load receiving portion (Sachs: Fig. 1; 16-18) coupled to the upper portion such that the upper portion and the load receiving portion are parallel, wherein the upper portion has a length that is equal to the length of the body (Sachs: Fig. 1; 15).  
Regarding Claim 29, Sachs discloses the load distributing deck insert of claim 1, wherein the body (Sachs: Fig. 1; 15) is located in the middle of the length of the single piece saddle, between an end and the middle of the length of the single piece saddle.

Regarding Claim 22, Sachs discloses a load distributing deck insert comprising: a body (Sachs: Fig. 1; 15); a saddle (Sachs: Fig. 1; 11-13) extending downward from a lower end of the body, the saddle comprising a first end and a second end opposite the first end, the saddle having a length extending from the first end to the second end; an upper portion (Sachs: Annotated Fig. 1; U) extending perpendicularly from an upper end of the body; and a load receiving section (Sachs: Fig. 1; 16-18) coupled to the upper portion, wherein the body and the saddle have a uniform thickness and the body has a length that is less than the length of the saddle, wherein the body and the saddle are configured to be installed in a space between adjacent deck boards, wherein the upper portion and the load receiving section are configured to extend over the adjacent deck boards in a manner that avoids contacting an upper surface of the adjacent deck boards (see note), and wherein the body and the saddle share a coplanar forward surface (Sachs: Fig. 3). [Note: The upper portion and load receiving section would extend over thin boards mounted in the same direction as that of the boards shown in Fig. 2.] 
Regarding Claim 23, Sachs discloses the load distributing deck insert of claim 22, wherein a lower surface of a first end of the saddle (Sachs: Fig. 1; 11-13) is configured to rest on an upper surface of a first joist simultaneously with a lower surface of a second end of the saddle that is configured to rest on an upper surface of a second joist (see claim 1 note). 


    PNG
    media_image2.png
    626
    712
    media_image2.png
    Greyscale

II: Sachs; Annotated Fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 8,769,899) in view of Cave et al. (US 9,206,602).
Regarding Claim 9, Barry discloses the load distributing deck insert of claim 8, but fails to disclose a load receiving section comprising an opening configured to receive the object. However, Cave teaches a load receiving section (Cave: Fig. 8; 18) comprising an opening (Cave: Fig. 8; 19) configured to receive an object.
Barry and Cave are analogous because they are from the same field of endeavor or a similar problem solving area e.g. elevating support surfaces above existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load receiving section in Barry with the opening structure from Cave, with a reasonable expectation of success, in order to provide a section having a convenient means of anchoring screws or other fixings, thereby enabling a user to secure elements to the section more easily (Cave: Col. 9, Ln. 1-8).

Allowable Subject Matter
Claims 10-11, 17, 24-26, and 30-31 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631